DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 5, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the claimed integrated photonics chip for thermal imaging comprising a photonics substrate including plurality of receiver elements, each of the receiver elements comprising first and second grating couplers optically coupled to  first and second waveguide filters, respectively, wherein the each grating coupler is configured to receive a unique wavelength of light at a given angle, and each waveguide filter is configured to pass its respective wavelength of light, such that each receiver receives wavelengths of interest due to blackbody radiation and receives wavelengths of light at respectively different angles from the object of interest. 
The closest art of record teaches the following:
US 2019/0391243 discloses a photonics integrated chip configured as a LIDAR detector for autonomous vehicles.
US 2017/0026123 discloses a photonics substrate with grating couplers, but does not disclose waveguide filters or that the receiver elements receive blackbody radiation from different angles from the object of interest.
US 2017/0153391 discloses a photonics chip with grating couples at particular angles that are coupled to a laser source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896